 1 Moez M. Kaba, State Bar No. 257456
   mkaba@hueston.com
 2 Craig A. Fligor, State Bar No. 323174
   cfligor@hueston.com
 3 HUESTON HENNIGAN LLP
   523 West 6th Street, Suite 400
 4 Los Angeles, CA 90014
   Telephone:     (213) 788-4340
 5 Facsimile:     (888) 775-0898

 6 Attorneys for Plaintiff
   David Sinegal
 7

 8                                   UNITED STATES DISTRICT COURT

 9                                  NORTHERN DISTRICT OF CALIFORNIA

10

11 David Sinegal, an individual ,                  Case No. 3:19-cv-00101-YGR

12                    Plaintiff,                   Judge: Yvonne Gonzalez Rogers

13             vs.                                 STIPULATION AND [PROPOSED] ORDER
                                                   FOR ENTRY OF FINAL JUDGMENT
14 Sensei International, LLC, a New York Limited
   Liability Company; and Omar Khan, an             *as modified by the Court*
15 individual,

16                    Defendants.

17

18

19

20

21

22

23

24

25

26

27

28

                                                  -1-
                     STIPULATION AND [PROPOSED] ORDER FOR ENTRY OF FINAL JUDGMENT     4
                                                                                      8
     5548915                                                                          3
 1             IT IS HEREBY STIPULATED AND AGREED, by and among Plaintiff David Sinegal

 2 (“Sinegal”) and his attorneys Hueston Hennigan LLP, and Defendants Sensei International, LLC

 3 (“Sensei”) and Omar Khan (“Khan,” and together with Sensei and Sinegal, the “Parties”) and their

 4 attorneys Miller Nash Graham & Dunn LLP, that the Court may enter the attached Stipulated Final

 5 Judgment.

 6             IT IS HEREBY FURTHER STIPULATED AND AGREED by and among the Parties that:

 7             1.    This Court has personal jurisdiction over them and each of them for purposes of this

 8 action only. Such stipulated jurisdiction is not an waiver of any defense or admission that jurisdiction

 9 over Sensei or Khan is proper in other matters before any court in the State of California.

10             2.    This Court has subject matter jurisdiction over this matter.

11             3.    Venue as to this matter between the parties relating thereto lies in this Court.

12             4.    Sinegal filed a complaint in this action on January 7, 2019 (the “Complaint”),

13 asserting four claims under California law: breach of contract; fraud; unfair business acts and

14 practices in violation of California Business & Professions Code § 17200; and untrue and misleading

15 advertising in violation of California Business & Professions Code § 17500. Sensei and Khan moved

16 to dismiss for lack of personal jurisdiction and moved to quash the summonses on April 16, 2019.

17 Sensei and Khan neither admit nor deny the allegations in the Complaint.

18             5.    The Parties stipulate that the Court may now enter judgment in favor of Sinegal and

19 against Defendants on the Complaint in the amount of $125,000.

20             6.    The Parties waive their rights to move for a new trial or to otherwise seek to set aside

21 the Stipulated Final Judgment through any collateral attack, and further waive their rights to appeal

22 from the Stipulated Final Judgment, except that the Parties, and each of them, agree that this Court

23 shall retain jurisdiction for the purpose of enforcement of this Stipulation and Stipulated Final

24 Judgment only.

25

26

27

28

                                                       -2-
                    STIPULATION AND [PROPOSED] ORDER FOR ENTRY OF FINAL JUDGMENT                            4
                                                                                                            8
     5548915                                                                                                3
 1             IT IS SO STIPULATED AND AGREED.

 2

 3 Dated: June 24, 2019                     Respectfully submitted,

 4                                          HUESTON HENNIGAN LLP

 5

 6                                          By:
                                                  Moez M. Kaba
 7                                                Attorneys for Plaintiff David Sinegal

 8
     Dated: June 24, 2019                   MILLER NASH GRAHAM & DUNN LLP
 9

10
                                            By:
11                                                Phillip Allan Trajan Perez
                                                  Attorneys for Defendants Sensei
12                                                International, LLC and Omar Khan

13 Dated:                                   DAVID SINEGAL

14

15                                          By:                                   06/24/19
                                                  David Sinegal
16                                                Plaintiff

17
     Dated:June 20, 2019                    SENSEI INTERNATIONAL, LLC
18

19
                                            By:
20                                                For Defendant Sensei International, LLC
                                                  Omar Khan
21

22 Dated: June 20, 2019                     OMAR KHAN

23

24                                          By:
                                                  Defendant Omar Khan
25

26

27

28

                                               -3-
                   STIPULATION AND [PROPOSED] ORDER FOR ENTRY OF FINAL JUDGMENT              4
                                                                                             8
     5548915                                                                                 3
 1                                   UNITED STATES DISTRICT COURT

 2                                  NORTHERN DISTRICT OF CALIFORNIA

 3

 4 David Sinegal, an individual ,                         Case No. 3:19-cv-00101-YGR

 5                    Plaintiff,                          Judge: Yvonne Gonzalez Rogers

 6             vs.                                        [PROPOSED] ORDER FOR ENTRY OF
                                                          FINAL JUDGMENT
 7 Sensei International, LLC, a New York Limited
   Liability Company; and Omar Khan, an
 8 individual,

 9                    Defendants.

10

11             Plaintiff David Sinegal (“Sinegal”) and Defendants Sensei International, LLC (“Sensei”)
12 and Omar Khan (“Khan,” and together with Sensei and Sinegal, the “Parties”) having stipulated

13 that this Court has jurisdiction over them for the present matter:

14             IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that:
15                                              JURISDICTION
16             1.     This Court has subject matter jurisdiction under 28 U.S.C. § 1332 as the matter is
17 between citizens of different states and the amount in controversy exceeds $75,000.

18                                         ENTRY OF JUDGMENT
19             2.     Pursuant to the Stipulation, judgment is hereby entered for Plaintiff Sinegal and
20 against Defendants Sensei and Khan in the amount of $125,000.

21                                           MONETARY RELIEF
22             3.     Defendants Sensei and Khan are jointly and severally ordered to pay to Sinegal the
23 amount of ONE-HUNDRED AND TWENTY-FIVE THOUSAND DOLLARS USD ($125,000

24 USD).

25                                    RETENTION OF JURISDICTION
26             4.     This Court shall retain jurisdiction of this matter only for the purpose of enabling the
27 Parties to apply to the Court, for good cause shown, for such further orders and directives as may be

28

                                                        -4-
                     STIPULATION AND [PROPOSED] ORDER FOR ENTRY OF FINAL JUDGMENT                            4
                                                                                                             8
     5548915                                                                                                 3
 1 necessary or appropriate for the enforcement of this Judgement or compliance therewith, until

 2 satisfaction of the Judgment in full or for a period of one year, whichever occurs first.

 3                                         EFFECT AND ENTRY

 4             5.    The parties hereby consent to entry of the foregoing Judgment which shall constitute
 5 the final judgment and order in this matter.

 6             6.    This Judgment may be modified only by order of this Court.
 7             7.    The Clerk is ordered to immediately enter this Judgment.
 8

 9 PURSUANT TO STIPULATION, IT IS SO ORDERED.

10

11 Dated: ________________________
             June 26, 2019
                                                      Yvonne Gonzalez Rogers
12                                                    United States District Judge
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                     -5-
                    STIPULATION AND [PROPOSED] ORDER FOR ENTRY OF FINAL JUDGMENT                        4
                                                                                                        8
     5548915                                                                                            3
 1                                              ATTESTATION

 2             Pursuant to Civil Local Rule 5-1(i)(3) regarding signatures, I attest under penalty of perjury

 3 that the concurrence in the filing of this document has been obtained from the party signatories above.

 4
            June 24, 2019
     Dated: __________                               HUESTON HENNIGAN LLP
 5

 6
                                                     By:
 7                                                         Moez M. Kaba

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                        -6-
                     STIPULATION AND [PROPOSED] ORDER FOR ENTRY OF FINAL JUDGMENT                           4
                                                                                                            8
     5548915                                                                                                3
 1                                      CERTIFICATE OF SERVICE

 2             I certify that a true and correct copy of the above and foregoing document was duly served

 3 electronically on all known counsel of record through the Court’s Electronic Filing System on the
    __ Day of June, 2019.
 4 25th

 5

 6

 7                                                       Moez M. Kaba

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                       -7-
                     STIPULATION AND [PROPOSED] ORDER FOR ENTRY OF FINAL JUDGMENT                           4
                                                                                                            8
     5548915                                                                                                3
